Title: To Thomas Jefferson from Henry Lee, 29 April 1825
From: Lee, Henry
To: Jefferson, Thomas

Sir,Washington
29th Apl 1825It occurs to me that it may be desirable to the directors of the Va University to acquire the germ at least of a mineralogical collection, and I therefore take leave to mention to you that an acquaintance of mine in this city Mr Ed— Myer is in possession of many specimens which are said to be rare and valuable. Among them are a number too which display to the least scientific observer,  the approaches of the Animal and vegetable Kingdoms.As such property is not very  disposeable in this country, I flatter myself that should the proposition here intimated prove acceptable to you, a transaction will arise, beneficial both to my native state and to Mr Myer; whose circumstances are at present painfully straitenedLike all men who interest themselves in the renown of  our ancestors, and the history of the Country, I have read with intense gratification your letter to Judge Woodward. It has occasioned me to refer a fresh to the historical documents in my own possession of the declaration or bill of rights, I have the autograph of George Mason, which contains , expressing the principles of Gvot nearly in the same form as they are seen in the Declaration of independence. I find a paper, in whose writing I know not, which purports to be instructions to the Va delegation in Congress, to present an enumeration of our grievances first to that body & then to the world; & I have also a paper endorsed plan of American opposition by Dr A. Lee & Wm Lee then in London in which many principles of free gvot are declared, and the resolution to assert them is expressed pretty much in the terms which have since been used. These papers it would seem form the materials, or might have formed the materials, out of which the fine propositions of the Declaration of Independence arose, with a strength, simplicity & grandeur, that ensure,  of themselves, immortality to its author.In looking at the papers of this city I saw the other  day a soi disant portrait of Thomas Jefferson, in which I did not perceive a feature of the original.If you will entertain the offer of Mr Myers specimens please allow me to mention it to him & to have a catalogue sent to you.With true respect Yr faithful sertH. Lee
   to these 10 propositions are added 2 in the handwriting of Francis L. Lee
